Citation Nr: 9900900	
Decision Date: 01/14/99    Archive Date: 01/22/99

DOCKET NO.  98-10 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from July 1942 to October 
1943.

This appeal comes to the Board of Veterans Appeals (Board) 
from a September 1997 RO rating decision that denied service 
connection for a psychiatric disability.


FINDING OF FACT

The service medical records clearly and unmistakably show 
that the veteran had a preservice psychoneurosis that 
preexisted his entry into service and that this condition did 
not worsen during service; another acquired psychiatric 
disability was not present in service; the veteran has not 
submitted competent (medical) evidence showing the presence 
of another psychiatric disability in service or worsening of 
his preservice psychoneurosis.


CONCLUSION OF LAW

The veterans claim for service connection for a psychiatric 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered in this case is whether 
the veteran has presented evidence of a well-grounded claim; 
that is, evidence which shows that his claim is plausible, 
meritorious on its own, or capable of substantiation.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  If he has not presented such a claim, 
his appeal must, as a matter of law, be denied, and there is 
no duty on the VA to assist him further in the development of 
the claim.  Murphy at 81.  The United States Court of 
Veterans Appeals (Court) has also stated that a claim must be 
accompanied by supporting evidence; an allegation is not 
enough.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  In a 
claim of service connection, this generally means that 
evidence must be presented which in some fashion links a 
current disability to a period of military service, or as 
secondary to a disability which has already been service-
connected.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.310 (1998); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  In order for a claim to be well-grounded, 
there must be competent evidence of current disability (a 
medical diagnosis) ...; of incurrence or aggravation of a 
disease or injury in service (lay or medical testimony), ...; 
and of a nexus between the inservice injury or disease and 
the current disability (medical evidence). Caluza v. Brown, 
7 Vet. App. 498 (1995).  

A review of the record does not show that service connection 
has been granted for any of the veterans disabilities.  The 
RO has determined that the veterans psychiatric disability 
existed prior to his entry into service and that it was not 
aggravated by active service.

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  The usual effects of medical and 
surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment, including postoperative scars, absent or poorly 
functioning parts or organs, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(a),(b) (1998).

The Board notes that veterans are presumed to have entered 
service in sound condition except for defects, infirmities, 
or disorders noted at entrance.  38 U.S.C.A. § 1111 (West 
1991); Bagby v. Derwinski, 1 Vet. App. 225 (1991).  However, 
under 38 U.S.C.A. § 1111 and C.F.R. § 3.304(b) (1998), the 
presumption of soundness may be rebutted by clear and 
unmistakable evidence that an injury or disease existed prior 
to service.  The burden of proof is on VA to rebut the 
presumption.  Kinnaman v. Principi, 4 Vet. App. 20 (1993).  
In the case at bar, the service medical records do not show 
that a psychiatric disability was noted at the time of the 
veterans into active service.  Hence, VA would have to 
demonstrate that the veterans psychiatric disability clearly 
and unmistakably preexisted service based on all relevant 
evidence of record.  Crowe v. Brown, 7 Vet. App. 238 (1994). 

The 1942-1943 service medical records show that the veteran 
was hospitalized on various occasions.  A summary of 
hospitalization in November 1942 shows a diagnosis of 
neurasthenia, simple.  It was noted that this disorder was 
not incurred in line of duty and existed prior to induction 
(EPTI).  A summary of hospitalization from November to 
December 1942 shows a diagnosis of cardiac palpitation, mild, 
psychogenic.  It was noted that this condition was not 
incurred in line of duty and existed prior to induction.  
From March to April 1943 he was hospitalized for 
determination of sanity.  A provisional diagnosis was neuro-
psychiatric disorder, and it was noted that he had a manic 
type disorder with depressive phases or a psychoneurosis, 
with the manic disorder the more likely diagnosis.  At the 
time of this hospital discharge it was noted that he had no 
disease.  A summary of hospitalization from September to 
October 1943 shows a diagnosis of psychoneurosis, mixed type, 
severe.  It was noted that this condition was not sustained 
in line of duty and existed prior to induction.  He was 
recommended for discharge from service. These records are 
supported with various clinical reports that show he 
underwent various evaluations and was found to have a long 
history of psychiatric problems that existed prior to service 
and that the veteran underwent various studies to rule out 
physical disorders.  The clinical findings as a whole clearly 
and unmistakably show the presence of a psychoneurosis that 
existed prior to the veterans entry into service and that 
this condition was not aggravated by active service. 


The veteran maintains that signed statements made by him as 
to the origin of his psychiatric disability may not be used 
against him with regard to his claim for service connection 
for such a condition.  His statement is correct.  38 C.F.R. 
§ 3.304(b)(3) (1998).  The United States Court of Veterans 
Appeals has also held that a bare conclusion, even one 
written by a medical professional, without a factual 
predicate in the record does not constitute clear and 
unmistakable evidence sufficient to rebut the statutory 
presumption of soundness under 38 U.S.C.A. § 1111 and 
38 C.F.R. § 3.304(b).  Miller v. West, 11 Vet. App. 435 
(1998).  In this case, however, the medical conclusion in the 
report of the veterans hospitalization from September to 
October 1943 that recommended his discharge from service 
because of psychoneurosis that existed prior to induction is 
supported with service medical records of evaluations with 
clinical findings of preservice psychiatric symptoms.  

The post-service medical records note the presence of 
continued psychiatric problems and that the veterans 
psychiatric disability is currently classified as generalized 
anxiety disorder which is a psychoneurosis.  These medical 
records do not show that the preservice psychoneurosis, 
variously classified, increased during active service or that 
the veteran acquired another psychiatric disability while in 
service.  A claim for service connection of a disability is 
not well grounded where there is no medical evidence of 
aggravation of a preservice disability by service or 
incurrence of another psychiatric disability in service.  
Caluza, 7 Vet. App. 498. 

While the veteran essentially asserts that his preservice 
psychiatric disability worsened while he was in active 
service and/or that he sustained an anxiety disorder which is 
another acquired psychiatric disability while in service, 
this lay evidence is not sufficient to support a claim based 
on medical causation.  In this case, the medical evidence 
shows that the veteran has generalized anxiety disorder or a 
psychoneurosis, that a psychoneurosis clearly and 
unmistakably existed prior to his entry into service, that 
the preservice psychoneurosis did not increase in severity 
during service, and that another psychiatric disorder was not 
present in service.  Hence, the claim for service connection 
for his psychoneurosis, variously classified to include 
generalized anxiety disorder, is denied as not well grounded.

The Board notes that the RO denied the claim for service 
connection for a psychiatric disability on the merits and 
finds no prejudice to the veteran in appellate denial of the 
claim as not well grounded.  Edenfield v. Brown, 8 Vet. App. 
384 (1995).

The veteran is advised that he may reopen the claim for 
service connection for a psychiatric disability at any time 
by notifying the RO of such an intention and submitting 
supporting evidence.  An example of supporting evidence is a 
medical report with an opinion to the effect that the 
preservice psychoneurosis worsened while in service or that 
he acquired another psychiatric disability while in service 
with a discussion of medical principles based on the medical 
evidence in this case to support either opinion.  Robinette 
v. Brown, 8 Vet. App. 69 (1995).


ORDER


The claim for service connection for a psychiatric disability 
is denied as not well grounded.


		
	J. E. DAY
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
